United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3105
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Daevone Rashad Brown

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                          Submitted: September 5, 2019
                           Filed: September 10, 2019
                                  [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Daevone Brown appeals after he pled guilty to a felon-in-possession charge,
and the district court1 sentenced him to a prison term below the calculated United

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
States Sentencing Guidelines Manual (“Guidelines”) range. His counsel has moved
to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
suggesting the district court erred in applying an enhancement under U.S.S.G.
§ 2K2.1(b)(6)(B), based on Brown’s possession of a firearm in connection with
another offense, namely, carrying weapons in violation of Iowa Code § 724.4(1).

      We conclude the district court properly applied the enhancement under
§ 2K2.1(b)(6)(B). See United States v. Turner, 781 F.3d 374, 393 (8th Cir. 2015)
(reviewing application of Guidelines de novo, and findings of fact for clear error);
United States v. Walker, 771 F.3d 449, 452-53 (8th Cir. 2014) (affirming application
of enhancement under § 2K2.1(b)(6)(B) to felon in possession of firearm, who
possessed firearm in connection with violation of § 724.4(1)). In addition, having
independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal. Accordingly, we grant counsel leave to
withdraw, and we affirm.
                      ______________________________




                                        -2-